Citation Nr: 0031315	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-16 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 50 percent disability rating, effective May 12, 
1998; and an April 1999 rating decision which denied 
entitlement to a total disability rating based on individual 
unemployability.  


FINDINGS OF FACT

1.  The veteran's PTSD results in total occupational and 
social impairment.  

2.  The veteran has been awarded a total schedular rating for 
his service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000; Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000); 114 Stat. 2096); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2000).  

2.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
precluded by applicable criteria.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.16 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service records indicate that the veteran served in the 
Republic of Vietnam during the Vietnam Era.  His awards and 
decorations include the Republic of Vietnam Campaign Medal 
with 60 device, the Vietnam Service Medal, and the National 
Defense Service Medal.  

The veteran filed a claim for service connection for PTSD 
which was received by the RO on May 12, 1998.  

In an October 1997 letter,  a nurse and a psychiatrist from 
the Lancaster Mental Health Services reported that the 
veteran had presented in June 1990 with complaints of panic 
attacks, agoraphobia, feelings of hopelessness, anhedonia, 
lack of ambition, negative thinking, sadness, guilt, 
excessive worry, lack of appetite, and social withdrawal.  He 
was diagnosed with severe, recurrent major depression without 
psychotic features, and anxiety disorder.  Medications were 
prescribed and psychotherapy was initiated.  Over time, his 
symptoms improved; however, any attempt to decrease 
medication resulted in significant recurrence of symptoms.  
At his most recent evaluation in May 1997, the diagnoses 
continued, and a diagnosis of PTSD was also under 
consideration.  He continued treatment with medication and 
psychotherapy with improvement in symptoms.  Nevertheless, he 
still experienced significant impairment in life functioning 
as a result of his psychiatric illness.  

A subsequent letter from Lancaster Memorial Health Services, 
dated in March 1998, indicated that the veteran had 
experienced an exacerbation of incapacitating psychiatric 
symptoms in recent months.  He had extreme difficulty leaving 
the house and his anxiety was overwhelming if he had to enter 
a new situation.  He became preoccupied with his military 
experience in Vietnam.  His current diagnoses were chronic 
PTSD; major depression; and generalized anxiety disorder.  At 
present, he was experiencing disabling psychiatric symptoms 
which prevented him from working.  His prognosis for full 
recovery was poor since his symptoms had never fully 
remitted.  It was impossible to predict if or when he would 
be able to return to full-time work.  

Treatment reports from the Vet Center in Buffalo, New York, 
dated from May 1998 to October 1998, indicate that the 
veteran had been diagnosed with chronic PTSD.  He attended 
individual and group counseling sessions.  

A letter from Lancaster Memorial Health Services, dated in 
September 1998, indicated that the veteran had become 
increasing withdrawn and depressed since the fall of 1997.  
Interpersonal relationships were limited to his immediate 
family; he had no friends.  His anxiety increased when he was 
unable to continue to run his own business which he 
subsequently closed.  He experienced panic attacks and 
agoraphobia, as well as feelings of hopelessness and 
helplessness.  He did not have any positive emotions and 
alienated himself from his spouse and daughters.  On his 
current treatment regime, he experience modest improvement in 
levels of depression and anxiety.  However, significant 
agoraphobic symptoms persisted and he continued to avoid 
activities.  Emotional numbing remained problematic.  The 
clinicians concluded that the veteran continued to experience 
significant psychiatric symptomatology which greatly impaired 
his daily functioning.  

At a VA psychiatric examination in October 1998, the veteran 
reported that his outlook on life had totally changed since 
he returned from Vietnam and he was no longer able to trust 
anyone.  Currently, he had been extremely depressed and had 
become increasingly suicidal.  He had been attending a PTSD 
group for the past six months.  He also had taken medication 
but that did not work out very well.  On mental status 
evaluation, the veteran appeared depressed and had limited 
eye contact.  He was casually dressed and had adequate 
grooming.  He was attentive, cooperative, alert, and oriented 
to person, place, and time.  He showed some psychomotor 
retardation but no psychomotor agitation.  His speech was 
spontaneous and monotone.  He appeared to have a very 
constricted affect which was depressive in quality.  His 
thought content was centered on problems he had had since he 
was in Vietnam.  He did not appear delusional.  The examiner 
indicated that the veteran exhibited a combination of 
depression and ongoing PTSD symptomatology with severe 
psychic numbing.  He denied suicidal or homicidal thoughts or 
plans.  The diagnoses were:  chronic, severe PTSD with 
features of severe psychic numbing; and recurrent, major 
depression which had been refractory to treatment.  His 
Global Assessment of Functioning (GAF) was reported to be 44.  
The examiner commented that the veteran had been largely 
nonfunctional in a social and occupational manner since he 
returned from Vietnam.  

At a VA Social and Industrial Survey in November 1998, the 
veteran reported that when he returned from Vietnam, he went 
to work.  However, he was fired because he had an attitude 
problem.  He would not listen to his bosses and took a lot of 
time off.  Shortly thereafter, he got a job that allowed him 
to work alone.  He was married and had three daughters.  He 
had difficulties with his spouse because of his anger and his 
unwillingness to go out.  He was out of work for various 
periods of time and then worked part-time in a grocery store 
which he subsequently bought.  However, in 1990, he began to 
experience panic attacks and was unable to open the store.  
He eventually filed for bankruptcy.  He continued to have 
intrusive thoughts of Vietnam, and had difficulty 
concentrating.  He also had a loss of energy and interest in 
things.  He isolated himself and did not see family or 
friends.  The impression was major, recurrent depression; 
generalized anxiety disorder; panic disorder with 
agoraphobia; and PTSD.  He exhibited memory loss, detachment 
or estrangement from others, and a restricted range of 
affect.  

The veteran filed an application for a total disability 
rating based on individual unemployability due to service-
connected disabilities that was received by the RO on 
February 2, 1999.  

II.  Analysis

A.  Increased Rating for PTSD

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

However, the Board recognizes that the United States Court of 
Appeals for Veterans Claims (Court) has held that there is a 
distinction between an original rating and a claim for an 
increased rating.  Thus, the rule espoused in the Francisco 
precedent, above, is not applicable in the present case, 
because the veteran's claim for disability compensation has 
remained in appellate status since he filed an NOD as to the 
initial decision on his original claim for benefits.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Under 
the Court's holding in Fenderson, a veteran may assert that 
his condition at the time of his original claim was worse 
than it was at a later stage of his appeal, and, where the 
record warrants it, VA may assign "staged ratings" to 
reflect different levels of disability during the pendency of 
the claim.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).  

The veteran is currently assigned a 50 percent disability 
rating for his service connected PTSD under Diagnostic Code 
(DC) 9411.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating will 
be assigned when there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, DC 9411 (2000).  

The record shows that upon VA examination in October 1998, 
the veteran was diagnosed with chronic, severe, PTSD with 
severe psychic numbing; and recurrent, major depression 
refractory to treatment.  The examiner commented that the 
veteran had been largely nonfunctional in a social and 
occupational manner since his return from Vietnam.  His GAF 
was found to be 44.  The criteria to determine the correct 
score on the GAF scale are found in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., of the 
American Psychiatric Association (DSM-IV).  A score between 
41 and 50 contemplates serious symptoms which result in 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  In 
addition, assessments from the veteran's private clinicians 
indicate that the veteran experienced significant psychiatric 
symptoms which greatly impaired his daily functioning and 
prevented him from working.  Based on these clinical 
assessments, the Board finds that the veteran's PTSD results 
in total occupational and social impairment.  Hence, a 100 
percent rating is warranted.  See 38 C.F.R. §§ 4.7, 4.126, 
4.130, DC 9411.  

B.  Total Disability Rating

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16 (2000) (emphasis added).  

The Court has held that in cases where the law is dispositive 
of the claim, the claim should be denied due to a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In view of the fact that the veteran has been 
assigned a 100 percent schedular rating for PTSD, a claim for 
a total disability rating based on individual unemployability 
under 38 C.F.R. § 4.16 is precluded by applicable criteria.  
See ZP v. Brown, 8 Vet. App. 303 (1995).  Accordingly, the 
claim must be denied.  


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the regulations governing the payment of monetary 
awards.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


